

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED.
Engine Lease Agreement
This Engine Lease Agreement (“Agreement”) is made as of November 22, 2019
between Wells Fargo Trust Company, National Association, not in its individual
capacity but solely as owner trustee (“Lessor”) and Sun Country, Inc. d/b/a Sun
Country Airlines (“Lessee”). It refers to and incorporates the terms of IATA
Document No. 5016-01 (Master Short-Term Engine Lease Agreement, 2012 Revision)
(“Master Agreement”).
This Agreement modifies the Master Agreement, and, as so modified, constitutes a
single contract applicable to the leasing of the Engine (defined below), as
contemplated by 2.1.2 of the Master Agreement.
Part I – Referenced Provisions
For purposes of the Master Agreement (“N/A” denotes non-applicability):
1. Engine (clause 2.3.1(i); annex 1, definition)
“Engine” means one (1) CFM International Inc. model CFM56-7B22 aircraft engine
bearing manufacturer’s serial number 889728, with all accessories and in fully
QEC’d configuration (including but not limited to, inlet cowl, exhaust nozzle,
hydraulic pump and integrated drive generator) as defined by the B737 Powerplant
Buildup Manual (Boeing Document D633A106), together with a new engine stand and
the Engine Documentation for such Engine.
2A+B. Engine Flight Hours (2A) and Engine Flight Cycles (2B) /Since Last
Overhaul (clause 2.3.1(ii); Annex 1, Definitions)
N/A
3A+B. Additional Conditions Precedent to Lessee’s Obligations (clause
2.3.1(iii)) (3A) and to Lessor’s Obligations (clause 2.3.3) (3B)
3A The Prior Lease shall be terminated.
3B The Prior Lease shall be terminated.
4. Conditions Precedent Time Period (clause 2.3.2)
N/A
5. Commencement Date (clause 2.4.1; annex 1, definition)
The date evidenced in the dated and executed Acceptance Certificate, in the form
as per Appendix A.
6. Acceptance Certificate (clause 2.4.2; annex 1, definition)
Required prior to Commencement Date and as per Appendix A (Acceptance
Certificate).
7. Deposit and/or Letter of Credit (clause 3.1)
N/A
8. Rent (clause 3.2; annex 1, definition)
“Rent” for the Engine during the Term of the Lease shall be payable in
consecutive monthly installments, in advance of $[ ] on each Rent Payment Date.
If a rent period does not constitute the duration of the entire applicable
month, the Rent for such period shall be prorated on the basis of a thirty (30)
day month.

LOS_ANGELES/#61599.3

--------------------------------------------------------------------------------



9. Rent Payment Date (clause 3.2; annex 1, definition)
“Rent Payment Date” means, for the first payment of Rent, the Commencement Date
and during the remainder of the Term, the date numerically corresponding to the
Commencement Date in each calendar month thereafter before the Final Date, and
if such numerically corresponding date does not occur in any particular calendar
month, then the Rent Payment Date for that calendar month shall fall on the last
Business Day of that calendar month.
10. Default Rate (clause 3.5; annex 1, definition)
Interest at the rate per annum equal to two percent (2%) plus the prime rate of
interest as publicly quoted by JPMorgan Chase Bank, New York, New York, or its
successor, subject to the maximum rate permitted by Applicable Laws.
11. Agreed Currency (clause 3.7.2; annex 1, definition)
U.S. Dollars.
12. Payment Account (clause 3.7.2; annex 1, definition)
Correspondent Bank: Old National Bank
Address:  25 W. Main Street
                                           Madison, WI 53703
ABA#:   [ ]
SWIFT:   [ ]
Account Name: Contrail Aviation Support,
                                          LLC
Account Number: [ ]
Reference:  ESN 889728
13. Engine Documentation (clause 4.2.1(i))
The Engine Documentation listed in Annex 2 to Appendix A (Acceptance
Certificate) attached hereto.
14. Engine Reports - Other Information (clause 4.2.4(ii))
N/A
15. Engine Installation/Removal Notification Requirements (clause 4.2.6)
Lessee shall notify Lessor, on the date of installation or removal of the
Engine, of the aircraft tail number and position, if installed, or of the
location of the Engine, if removed.
16. Certain Lessee Obligations Concerning Indemnitees (clause 4.4.6)
N/A
17. Consequences of Partial Loss (clause 7.2.1(ii))
Engine continues to be subject to and leased under this Agreement.
18 Stipulated Amount (clause 7.3.1; annex 1, definition)
$[ ].
19 .Reinsurance (clause 8.1)
N/A
20. Redelivery Location (clause 11.1(i); annex 1, definition)
Lessee to purchase Engine at end of Term per Part II, clause E of this
Agreement. In the event that Lessee fails to purchase the Engine in accordance
with such Part II, clause E, Lessee shall redeliver the Engine to Lessor at
Marana, Arizona.

LOS_ANGELES/#61599.3

--------------------------------------------------------------------------------



21. Redelivery-additional requirement (clause 11.1(ii))
In the event that Lessee fails to purchase the Engine in accordance with Part
II, clause E of this Agreement, the Engine Package shall be redelivered to
Lessor at the Redelivery Location and shall have installed on the Engine all
accessories, appurtenances, appliances, parts and other items of equipment
installed thereon on the Commencement Date. The Engine shall be fully
serviceable with a FAA 8130-3. The Engine shall not be on-watch or subject to
any reduced interval or repeat inspections. For the avoidance of doubt, all
obligations of Lessee hereunder shall continue in full force and effect until
Lessor notifies Lessee that the Engine Package has been returned in compliance
herewith.
22. Final Inspection–other tests (clause 11.3.1(ii))
N/A
23. Redelivery–Additional Documentation (clause 11.4(viii))
N/A
24. Transportation – supplemental requirements (clause 11.5)
Manufacturer’s published engine transportation manual,
specifications/recommendations, including proper equipment tie-down and use of
air-ride or air cushion suspension vehicles. On any given shipment, such truck
will be dedicated solely to the Engine belonging to Lessor; except that
additional items may be transported on such truck, provided that (a) the Engine
can and will be off-loaded by Lessor at the Redelivery Location without
disturbing any of the additional items and (b) Lessee or its shipper will not
handle or reposition any of the additional items on such truck either while the
Engine is in transit or when it arrives at the Redelivery Location. Lessor will
invoice and Lessee agrees to pay for the cost of inspections and repairs to the
Engine and/or transportation stand resulting from the improper movement or
transportation of the Engine and/or transportation stand.
25. Additional Amounts – Term Extension (clause 11.6.2)
Rent for any period beyond the Scheduled Final Date shall be payable at a daily
rate equal to $[ ].
26. Differing Period (clause 14.1(i))
Five (5) Business Days.

LOS_ANGELES/#61599.3

--------------------------------------------------------------------------------



27. Notices (clause 17.5)
All notices provided for herein shall be in writing and shall be deemed to have
been given when delivered personally, when telexed or telecopied, or if
deposited in the United States mail, when received, addressed as follows:
If to Lessee:
Sun Country, Inc. d/b/a Sun Country Airlines
2005 Cargo Road
Minneapolis, MN 55450


Attention: General Counsel
If to Lessor:
Wells Fargo Trust Company, N.A., as owner trustee
299 South Main Street, 5th Floor
MAC: U-1228-051
Salt Lake City, UT 84111


Attention: Corporate Trust
Fax: (801) 246-7142
If to Owner Participant:
Contrail Aviation Leasing, LLC
435 Investment Court
Verona, Wisconsin 53593


Attention: Joe Kuhn
Fax: (808) 848-8101
Email: joe@contrail.com
28. Contracting by Fax/Electronic Writing (clause 17.6)
This Agreement may be executed and delivered by electronic mail to the addresses
for Notices set out in Part I, point 27 of this Agreement. If this Agreement is
executed and delivered by electronic mail, then the parties shall execute four
(4) original counterparts of this Agreement bearing its signature via an
established courier service, marked for earliest possible delivery.
29. Governing Law (clause 16.7)
Laws of the State of New York applicable to contracts made and to be performed
entirely within such state without regard for conflict of law principles (other
than the provisions of Section 5-1401 of the General Obligations Law of the
State of New York).
30. Nonexclusive Jurisdiction (clause 16.8.1(i))
The parties submit to the non-exclusive jurisdiction of any court of the New
York State Courts or of any Federal court of the United States of America
located in New York, New York, located in the Borough of Manhattan, United
States of America.

LOS_ANGELES/#61599.3

--------------------------------------------------------------------------------



31. Additional Indemnitees (annex 1, definition) (for use, inter alia, in
definition of “Indemnitees”)
Contrail Aviation Leasing, LLC; Sapphire Finance I Holding Designated Activity
Company; Avolon Aerospace Leasing Limited; Wells Fargo Bank, N.A.; CIT Aerospace
International; Glencar Investments VI Designated Activity Company; Sapphire
Aviation I Limited; Sapphire Aviation Finance I (US) LLC; Phoenix American
Financial Services; Contrail Aviation Support, LLC; Old National Bank; and their
respective successors and permitted assigns and their respective affiliates,
officers, directors, managers, employees, agents, partners and shareholders or
members of the ownership structure of the Engine howsoever denominated.
32. Business Day (annex 1, definition)
“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banking institutions in New York, New York are authorized by law to
be closed.
33. Use Fee Amount (Cycle) (annex 1, definition) (for use in definition of “Use
Fees (Cycle)”
N/A
34. Use Fee Amount (Flight Hour) (annex 1 definition) (for use in definition of
“Use Fees (Flight Hours)”)
N/A
35. Scheduled Final Date (annex 1, definition (for use in definition of “Final
Date”)
January 6, 2020.
36. Principal Taxation Jurisdictions (annex 1, definition) (for use in
definition of “Lessor Tax”)
United States of America.
37. Calculation Discount Rate (annex 1, definition (for use in definition of
Termination Damage Amount))
N/A
38. Threshold Amount (annex 1, definition)
$[ ].
39. Required Liability Amount (annex 4, clause 4)
$[ ].
40. Deductibles (annex 4, clause 8)
$[ ].





LOS_ANGELES/#61599.3

--------------------------------------------------------------------------------



Part II – Other Modification to Master Agreement
As regards this Lease Agreement, the Master Agreement is further modified as
follows:
A.A new clause 2.1.5 is added to the Master Agreement as follows:
“Lessor previously leased the Engine to Lessee pursuant to an Aircraft Lease
Agreement dated as of January 14, 2009 between C.I.T. Leasing Corporation, as
lessor, and Lessee, 2009, as supplemented by that certain Lease Supplement dated
as of January 30, 2009, as amended by that certain Amendment Number One to
Aircraft Lease Agreement dated as of November 30, 2011, as further amended by
that certain Amendment Number Two to Aircraft Lease Agreement dated as of
October 15, 2013, as further amended by that certain Amendment Number Three to
Aircraft Lease Agreement dated as of June 9, 2015, as further assigned, assumed
and amended by that certain Assignment, Assumption and Amendment Agreement dated
as of August 22, 2016 among C.I.T. Leasing Corporation, as assignor, Lessor, as
assignee, and Lessee, as further amended by that certain Amendment Number Four
to Aircraft Lease Agreement dated as of February 23, 2018, as further amended by
that certain Amendment Number Five to Aircraft Lease Agreement dated as of
June 20, 2019, and as further amended by that certain Notice of Beneficial
Interest Transfer dated July 26, 2019 (as further amended, modified and
supplemented from time to time, the “Prior Lease”). Lessor and Lessee agree that
this Agreement is intended to effectuate the continuous lease of the Engine by
Lessee until such time as either (i) Lessee purchases the Engine from Lessor
hereunder or (ii) in the event that Lessee fails to purchase the Engine from
Lessor hereunder, Lessee redelivers the Engine to Lessor in accordance with the
terms hereunder.”
B.A new clause 4.4.9 shall be added to the Master Agreement as follows:
“Subject to Lessee’s compliance with clause 4.4.4 of the Master Agreement,
Lessee shall not install the Engine on an aircraft for which (i) the terms of
the lease agreement for such aircraft provide that, or the operations of such
aircraft or its operator may result in, title to the Engine automatically
transferring to the lessor or owner or operator of such aircraft, or (ii) title
to the Engine shall, or may reasonably be expected to, transfer to any person
for any reason whatsoever, by virtue of or in connection with the Engine’s
installation upon such aircraft.”
C.The last paragraph of clause 13.1.1 of the Master Agreement shall be amended
by adding a new subclause (c) as follows:
“, or (c) require Lessee to consummate the End of Term Purchase at an earlier
time to be agreed between Lessor and Lessee.”
D.The following clauses in the Master Agreement shall be deleted in their
entirety: 3.1, 3.3, 4.2.4, 15.2(iii), 12, 17.12 and 17.5(iv).
E.A new clause 18 shall be added to the Master Agreement as follows:
“18.  END OF TERM PURCHASE
At the end of the Term (or such earlier date as notified by Lessee to Lessor),
provided that at the time of closing the End of Term Purchase no Event of
Default has occurred and is continuing and no Total Loss has occurred, the
Lessee shall purchase the Engine from the Lessor (the “End of Term Purchase”)
for the Purchase Price less the Purchase Deposit already received. The Lessor
acknowledges receipt of the Purchase Deposit as of the date of this Agreement.
Lessee confirms, acknowledges and agrees that the Purchase Deposit is
nonrefundable and once paid by Lessee to Lessor, the Purchase Deposit becomes,
is and shall be the sole and exclusive property of Lessor
LOS_ANGELES/#61599.3

--------------------------------------------------------------------------------



and Lessee hereby disclaims any and all right, title and interest in all or any
part of the Purchase Deposit.
Following receipt of the Purchase Price (as adjusted) by Lessor, title to the
Engine will transfer to Lessee (“Closing”) on the following terms:
a.Lessor shall procure the transfer of legal and beneficial title to the Engine
free from any Lien created by or through the Lessor or the Owner Participant,
but subject to and with the benefit of this Agreement and any Liens permitted
under this Agreement (or which are otherwise the responsibility of the Lessee),
by delivering a bill of sale duly executed by the Lessor and Owner Participant
to the Lessee.
b.Transfer of title to the Lessee shall be on an “as is, where is” and “WITH ALL
FAULTS” basis, and the Lessor shall not give, and the Lessee shall have no
recourse to the Lessor or the Owner Participant in respect of, any covenants,
warranties, guarantees or representations, express or implied, arising by law or
otherwise, with respect to the Engine, other than that the Engine will be free
from any Liens created by or through the Lessor or the Owner Participant, but
subject to and with the benefit of this Agreement and any Liens permitted under
this Agreement (or which are otherwise the responsibility of the Lessee).
c.The Lessee irrevocably waives (as far as it may do so under any applicable
law) any claim that it may, or may in the future, have against the Lessor in
respect of any Losses or Taxes caused directly or indirectly by the Engine, its
use or performance following transfer of title to Lessee.
d.The Lessee shall be responsible for any Taxes assessed on such title transfer
and shall indemnify the Lessor and each other Indemnitee on demand from and
against any such Taxes provided however that nothing herein shall oblige the
Lessee to pay or indemnify any Indemnitee against any Taxes (including fines,
penalties, surcharges or interest in connection therewith) charged on such
Indemnitee’s income, profits or gains assessed in its state of incorporation or
tax residence or any Taxes imposed due to such Indemnitee’s gross negligence or
willful misconduct. At the time of title transfer, the Engine shall be at a
location mutually agreed between the Lessor and the Lessee and both parties
shall cooperate to the extent they may lawfully do so to minimize costs.
e.In the event that, at the end of the Term, the Engine is not in an acceptable
closing jurisdiction (as reasonably determined by either the Lessor or the
Lessee and notified to the other), the Closing will occur on the first date
thereafter when the Engine is in an acceptable closing jurisdiction.
f.Effective as of Closing, the Lessee shall indemnify, protect, defend and hold
harmless each Indemnitee from, against and in respect of, and shall pay on a net
after-Taxes basis, any and all expenses of any kind or nature whatsoever that
may be imposed on, incurred by or asserted against any Indemnitee, relating to,
resulting from, or arising out of or in connection with a claim, injury or harm
to a third party that arises or is incurred after Closing and which arise out of
or related to the use, ownership, service, testing, maintenance, repair,
airworthiness, possession, operation, control, storage, leasing, subleasing,
mortgaging, disposition or condition of the Engine; provided that the foregoing
indemnity shall not apply to any such expenses to the extent arising from the
bad faith, gross negligence or willful misconduct of any Indemnitee.
LOS_ANGELES/#61599.3

--------------------------------------------------------------------------------



g.For a period of two years following the transfer of title in the Engine to the
Lessee, the Lessee will cause the Lessor and each Indemnitee to be named as
additional named insureds, with all its provisions, except the limits of
liability, operating as if there were a separate policy covering each of such
parties, on liability insurance covering the Engine meeting the requirements of
clause 8 of the Master Agreement. Prior to the transfer of title in the Engine
to the Lessee, the Lessee will provide the Lessor a certificate of insurance to
Lessor evidencing such coverage.
h.Lessee shall not lease or sell the Engine to any entity which is incorporated
or operates in a Restricted Country.
Upon Closing, the leasing of the Engine (and the Lessee’s obligation to
redeliver the Engine to the Lessor) pursuant to this Agreement shall terminate.
For the avoidance of doubt, should the Lessee not exercise the End of Term
Purchase in accordance with the timelines above, the leasing of the Aircraft
shall continue in accordance with the provisions of this Agreement. Any purchase
of the Aircraft before or after the contracted End of Term Purchase will be
subject to good faith negotiations between Lessor and Lessee provided that
nothing herein shall oblige either party to enter into any transaction which
such party considers, in its sole discretion, is not in its best interest.
For purposes of this clause 18, the following terms shall have the meanings set
forth below:
a.“Losses” means any, fees, costs, expenses, payments, charges, losses, demands,
liabilities, claims, actions, proceedings, penalties, fines, damages, judgments,
orders or other sanctions.
b.“Owner Participant” means Contrail Aviation Leasing, LLC.
c.“Purchase Deposit” means $[ ].
d.“Purchase Price” means $[ ].
e.“Restricted Country” means any state, country or jurisdiction which is subject
to any United Nations Security Council Resolution, European Union Decision or
United States or other Trade Laws which would have the effect of prohibiting the
sale, lease, charter, or flight of the Engine to, from, or over such state,
country or jurisdiction or otherwise cause the Lessor, Lessee or Owner
Participant to be in contravention of any Trade Laws to which such party is
subject; (b) any country in which flights to, from or over are not covered under
the insurances required to be maintained by the Lessee pursuant to this
Agreement; (c) any country which the Lessor determines now or in the future due
to a change in law or circumstances that flights of the Engine to, from, or over
would materially prejudice the Lessor’s ability to repossess the Engine, or
enforce the remedies or realize the benefit of the Permitted Liens and rights
established under this Agreement.
f.“Trade Laws” means all economic or trade sanctions and export control laws
applicable to the Owner Participant, Lessor and the Lessee, the State of
Registration, the country of manufacturer of the Engine (which shall include the
United States), including but not limited to all applicable provisions of (a)
any United Nations Security Council Resolutions imposing sanctions, (b) any
sanctions or restrictive measures imposed by European Union Council decision or
regulation promulgated thereunder (c) United States export control and economic
sanctions laws including without limitation, (i) the Export Administration
Regulations, 15 C.F.R. §§ 730 et. seq. and (ii) the regulations administered by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”), 31
C.F.R. §§ 501 et. seq.
F.Annex 3 is amended and restated in its entirety as set forth in Appendix B
hereto.
Part III – Appendix
Appendix A hereto is the form of Acceptance Certificate, the execution of which,
as contemplated by point 6 above, effects or evidences Lessee’s acceptance of
the Engine hereunder.
[Remainder of Page Left Blank; Signature Pages Follow]


LOS_ANGELES/#61599.3

--------------------------------------------------------------------------------



IN WITNESS whereof, Parties have executed this Engine Lease Agreement on the
respective dates specified below.


Wells Fargo Trust Company, National Association, not in its individual capacity
but solely as owner trustee,
as Lessor
Sun Country, Inc. d/b/a Sun Country Airlines, as Lessee


By: /s/ Hillary Pavia
By: /s/ Jude Bricker
Name: Hillary PaviaName: Jude BrickerTitle: Vice PresidentTitle: CEO
Date: 


Date: November 22, 2019









[Engine Lease Agreement (ESN 889728)]

--------------------------------------------------------------------------------



Acceptance Certificate


Wells Fargo Trust Company, National Association, not in its individual capacity
but solely as owner trustee Re: Acceptance of Engine Package
Dear Sir/Madam,


Reference is made to the Engine Lease Agreement between you (“Lessor”) and us
(“Lessee”) dated November 21, 2019 (“Engine Lease Agreement”) regarding the
leasing by Lessee of one (1) CFM International Inc. model CFM56-7B22 aircraft
engine bearing manufacturer’s serial number 889728 (“Engine”). Terms used herein
without definition have the meanings assigned in the Engine Lease Agreement.


Lessee hereby confirms to Lessor that:
i.on November 22, 2019 at 2:00 p.m. CST at Texas , Lessee accepted delivery of
the


Engine, as described in Part I, point 1 of the Engine Lease Agreement and the
Engine Documentation, as described in
Part I, point 13 of the Engine Lease Agreement;




ii.annex 1 hereto lists all Parts and annex 2 lists all Engine Documentation so
received by Lessee; and




iii.the Engine Documentation confirms the Engine Flight Hours and Engine Flight
Cycle information and data summarized on annex 3 hereto.






[Remainder of Page Left Blank; Signature Page Follows]



[Engine Lease Agreement (ESN 889728)]

--------------------------------------------------------------------------------



SUN COUNTRY, INC.,
D/B/A SUN COUNTRY AIRLINES
By: /s/ Jude Bricker
Name: Jude Bricker
Title: CEO










































LOS_ANGELES/#61599.3


[Engine Lease Agreement (ESN 889728)]

--------------------------------------------------------------------------------



Annex 1 – Parts




LOS_ANGELES/#61599.3



--------------------------------------------------------------------------------



ANNEX 1 - PARTS



PNSNDescription10-631045-2UNJA4480
IGNITION EXCITER
10-631045-2UNJA5247
IGNITION EXCITER
107484-79450
REGULATOR - HIGH STAGE
107492-62140C
REGULATOR ASSY - BLEED AIR
11-841193-4YY083079-9
HEAT EXCHANGER - OIL FUEL MAIN
1211313-010DLH75174
ACTUATOR - VAR STATOR
1211313-010MT285
ACTUATOR - VAR STATOR
1226400YU024369-0
ACTUATOR - VBV
1226400YU117534
ACTUATOR - VBV
144-186-000-011EM584423-B
SENSOR - VIB BRG 1
1853M33P06LMDN6232
CONTROL UNIT - ELECTRONIC (NON-PMUX) (ECU/EEC)
21SN41-52B042274A
SWITCH - THERMAL ANTI-ICE PRESSURE
310A2020-10NODP88214
MOUNT ASSY
310A2030-11B2313
MOUNT ASSY - SAC
320-549-004-0YJ194850-5
SENSOR - N2 SPEED
320-862-401-0YJ187143-9
SENSOR - N1 SPEED
3202222-16846
VALVE - BLEED
320548-25634
VALVE ASSY - GND WING TAI TEMP SOL.
3214446-416051
VALVE ASSY - HIGH STAGE
3214552-57142
VALVE ASSY - PRESSURE REGULATOR AND SHUTOFF
3215618-4699C
VALVE ASSY - COWL THRM ANTI-ICE
3289562-515930
VALVE - PRECOOLER
3289630-212216
VALVE ASSY - STARTER
3291186-6GRTV6364
VALVE - TURBINE CLEARANCE CONT
3291390-3GRTT0839
VALVE - AIR TRANSIENT BLEED
340-046-508-0WQ5225
GEARBOX ASSY - ACCESS NO.6 CONST SPEED DRIVE, NO.7 INTERMEDIATE OIL FILTER &
NO.8 HYDR PUMP REMOVAL
340-166-206-0DB169953
FRAME - REAR LPT
340-403-802-0YT012372
TANK - OIL
3505945-9DL3
STARTER - AIR TURBINE
41F1005YT006099
UNIT - LUBE
41F9003MA401849
FILTER - OIL SCAV
442369BAMW2332MFR
UNIT - HYDROMECHANICAL
45731-1382YB018559
HEATER - SERVO FUEL
45731-1393YB911036-6
COOLER - IDG OIL
505344-1R487F
ROTOR - ALTERNATOR - MUST BE MATCHED WITH POST SB 73-0134 STATOR PN 506569-1 OR
HIGHER
6237M118AYT031447-J
SENSOR - VIB FFCC
66087660874317
PUMP ASSY
761574B1811
GENERATOR ASSY - INTEGRATED DRIVE
828300-5YA012443-R
PUMP - FUEL MAIN
87006-9HTL15474
STATOR - ALTERNATOR MUST BE MATCHED WITH ROTOR 85465-2
8TC19AAN1GDBR988G
SENSOR - TEMP CPRSR DISCH
8TJ146CFA1YE012397-0
SENSOR - OIL LVL
8TJ167GHM1GDB5547M
TRANSMITTER - FUEL FLOW
902016-013482
DETECTOR ASSY - LOWER FAN
902018-013157
DETECTOR ASSY - RIGHT CORE
9028623148
DETECTOR ASSY - LEFT CORE
9028642385
DETECTOR ASSY - UPPER FAN
9059110-1KU1972
LEAD - IGNITION
9059110-1UNJ65661
LEAD - IGNITION
APTE8A20007BARIK-131147
SENSOR - OPRS
C24937001-1YR011584-M
VALVE - LPTACC
QA07995RC3-6035
SWITCH - FUEL DIFF PRESSURE (ISS3)
RP236-00YC067351
PROBE - PT25
RP238-00YC097583
PROBE - OIL TEMP
TC296-03YC505170-9
PROBE - T49.5
TC296-03YC507624-G
PROBE - T49.5
TC296-04YC076848-LR
PROBE - T49.5
TC296-04YC077236-WR
PROBE - T49.5
UA538551-313306R
COOLER - INTEGRATED DRIVE GENERATOR
41F3003YT017271
VALVE - ANTI SIPHON
314-2100-2344001
Intake Cowl
3227BM333720-2
DAE Engine Stand, base and cradel








--------------------------------------------------------------------------------



Annex 2 – Engine Documentation




LOS_ANGELES/#61599.3



--------------------------------------------------------------------------------



Annex 2 – Engine Documentation ESN 889728
2008 Shop Visit Package – Hard Copy


2013 Shop Visit Package – Hard Copy


Sun Country Airlines files:


Task Cards


Airworthiness Directives


Engineering Orders


Log Books


Boeing Engine Brochure


G-EZJI Bridging book







--------------------------------------------------------------------------------



Annex 3 – Flight Hour and Flight Cycle Hours




LOS_ANGELES/#61599.3



--------------------------------------------------------------------------------



ANNEX 3 - Flight Hour and Flight Cycle Hours      Print Date: 11/22/2019
Page: 1 of 2
image1.jpg [image1.jpg]
PART NUMBER: CFM56-7B22     INSTALLED ON A/C:   POS:      DATE REMOVED:
11/22/2019
SERIAL NUMBER: 889728    DATE INSTALLED:


HOURS AT INSTALLATION: 0:00     HOURS ON WING: 0:00      ENGINE TOTAL HOURS:
56156:09
CYCLES AT INSTALLATION: 0     CYCLES ON WING: 0     ENGINE TOTAL CYCLES: 29868



PositionPn DescriptionPart NumberSerial NumberLimit HoursLimit CyclesActual
HoursActual CyclesRemain HoursRemain Cycles
NHA PN: CFM56-7B22 NHA SN: 889728
FAN
SPOOL - BOOSTER
340-000-816-0
DN870236
0236009252 :1745770:0019023FAN
SHAFT ASSY - FAN
335-006-414-0
DN851225
0300009252 :1745770:0025423FAN
DISK - FAN ASSY
340-000-420-0
PC398356
0300009252 :1745770:0025423HPC
SPOOL ASSY - CPRSR ROTOR STAG
1588M89G03
GWN0J01H
02000033158 :09141140:005886HPC
SPOOL ASSY - CPRSR ROTOR STA
1558M31G07
GWN0JF29
02000033158 :09141140:005886HPC
DISK - STG 3
2116M23P01
XAEK4781
02000033158 :09141140:005886HPC
SHAFT - COMPRESSOR ROTOR
1386M56P03
GWN0JG00
02000033158 :09141140:005886HPC
SEAL - ROTATING AIR REAR
1523M35P01
GFF5ECCP
02000033158 :09141140:005886HPT
SHAFT - HPT ROTOR FRONT
1873M73P01
XAEH2627
02000033158 :09141140:005886HPT
SEAL - ROTATING AIR HPT FRONT
1795M36P02
TMTNM905
02000033158 :09141140:005886

LOS_ANGELES/#61599.3



--------------------------------------------------------------------------------




HPT
DISK - HPT ROTOR (80 BLADE CON
1498M43P06
GWN0JJ2N
02000033158 :09141140:005886HPT
SHAFT - HPT REAR
1864M90P04
DED78360
02000033158 :09141140:005886LPT
SUPPORT - RTR LPT
340-301-702-0
DV109144
0250009252 :1745770:0020423LPT
DISK - LPT STG 1
336-001-804-0
PC448960
0250009252 :1745770:0020423LPT
SHAFT - LPT
340-074-723-0
PC415075
0250009252 :1745770:0020423LPT
DISK - LPT STG 2
336-001-909-0
PC413659
0250009252 :1745770:0020423LPT
DISK - LPT STG 4
336-002-105-0
PC454227
0250009252 :1745770:0020423






LOS_ANGELES/#61599.3



--------------------------------------------------------------------------------



Print Date: 11/22/2019
Page: 2 of 2
image2.jpg [image2.jpg]
PART NUMBER: CFM56-7B22   INSTALLED ON A/C:     POS:    DATE REMOVED: 11/22/2019
SERIAL NUMBER: 889728  DATE INSTALLED:


HOURS AT INSTALLATION: 0:00     HOURS ON WING: 0:00     ENGINE TOTAL HOURS:
56156:09
CYCLES AT INSTALLATION: 0     CYCLES ON WING: 0       ENGINE TOTAL CYCLES: 29868




Position
Pn Description
Part Number
Serial Number
Limit Hours
 Limit Cycles Actual Hours Actual Cycles Remain Hours Remain CyclesNHA PN:
CFM56-7B22 NHA SN: 889728
LPT
DISK - LPT STG 3
336-002-006-0
PC410852
0
25000
9252 :
17
4577
0 : 00
20423






LOS_ANGELES/#61599.3



--------------------------------------------------------------------------------





Appendix B
Annex 3 – Conditions Precedent
1.. With respect to the relevant Engine Package, Lessor shall have received the
following:
        (a) Lease Agreement and, if required thereby, an Acceptance Certificate,
each executed and delivered by Lessee in accordance with the Agreement;
        (b) the insurance documentation required by 8.2.1 of the Agreement.
2. Unless otherwise agreed by Lessor, evidence in a priority search certificate
from the International Registry that the international interest constituted by
this Agreement has been duly registered.
3. No event or circumstance which constitutes, or with the fulfillment of
conditions would constitute, an Event of Default under the Agreement subsists on
the Commencement Date under the Lease Agreement.




18348620v1


LOS_ANGELES/#61599.3

